--------------------------------------------------------------------------------

EXHIBIT 10.1

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:                         Nexaira Wireless Inc. (the “Company”)
1404 – 510 West Hastings Street
Vancouver, British Columbia, Canada  V6B 1L8

Purchase of Units


1.                                           SUBSCRIPTION


1.1                                        ON THE BASIS OF THE REPRESENTATIONS
AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
UNDERSIGNED (THE “SUBSCRIBER”) HEREBY IRREVOCABLY SUBSCRIBES FOR AND AGREES TO
PURCHASE UNITS (THE “UNITS”) AT A PRICE OF US$0.50 PER UNIT (SUCH SUBSCRIPTION
AND AGREEMENT TO PURCHASE BEING THE “SUBSCRIPTION”), FOR AN AGGREGATE PURCHASE
PRICE AS SET OUT ON THE SIGNATURE PAGE OF THIS SUBSCRIPTION AGREEMENT (THE
“SUBSCRIPTION PROCEEDS”) WHICH IS TENDERED HEREWITH, ON THE BASIS OF THE
REPRESENTATIONS AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN.


1.2                                        EACH UNIT WILL CONSIST OF ONE COMMON
SHARE IN THE CAPITAL OF THE COMPANY (EACH, A “SHARE”) AND ONE COMMON SHARE
PURCHASE WARRANT (EACH, A “WARRANT”) SUBJECT TO ADJUSTMENT.  EACH WARRANT SHALL
BE NON-TRANSFERABLE.  EACH WHOLE WARRANT SHALL ENTITLE THE HOLDER THEREOF TO
PURCHASE ONE COMMON SHARE IN THE CAPITAL OF THE COMPANY (EACH, A “WARRANT
SHARE”), AS PRESENTLY CONSTITUTED, FOR A PERIOD OF 2 YEARS COMMENCING FROM THE
CLOSING DATE (DEFINED HEREIN) AT AN EXERCISE PRICE OF US$1.00 PER WARRANT
SHARE.  CERTIFICATES REPRESENTING THE WARRANTS WILL BE IN THE FORM ATTACHED AS
EXHIBIT A HERETO.  THE SHARES, WARRANTS AND WARRANT SHARES ARE REFERRED TO
HEREIN AS THE “SECURITIES”.


1.3                                        THE COMPANY HEREBY AGREES TO SELL, ON
THE BASIS OF THE REPRESENTATIONS AND WARRANTIES AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, TO THE SUBSCRIBER THE UNITS.  SUBJECT TO THE TERMS
HEREOF, THE SUBSCRIPTION AGREEMENT WILL BE EFFECTIVE UPON ITS ACCEPTANCE BY THE
COMPANY.




 

--------------------------------------------------------------------------------


- 2 -


1.4                                        UNLESS OTHERWISE PROVIDED, ALL DOLLAR
AMOUNTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT ARE IN LAWFUL MONEY OF THE
UNITED STATES OF AMERICA.


2.                                           PAYMENT


2.1                                        THE SUBSCRIPTION PROCEEDS MUST
ACCOMPANY THIS SUBSCRIPTION AND SHALL BE PAID BY CERTIFIED CHEQUE OR BANK DRAFT
DRAWN ON A CANADIAN CHARTERED BANK, AND MADE PAYABLE AND DELIVERED TO THE
COMPANY.  ALTERNATIVELY, THE SUBSCRIPTION PROCEEDS MAY BE WIRED TO THE COMPANY
OR ITS LAWYERS PURSUANT TO WIRING INSTRUCTIONS THAT WILL BE PROVIDED TO THE
SUBSCRIBER UPON REQUEST.  IF THE FUNDS ARE WIRED TO THE COMPANY’S LAWYERS, THE
SUBSCRIBER IRREVOCABLY AUTHORIZES SUCH LAWYERS TO IMMEDIATELY DELIVER THE FUNDS
TO THE COMPANY UPON RECEIPT OF THE FUNDS FROM THE SUBSCRIBER EVEN IF THE
SUBSCRIPTION HAS NOT BEEN CONSUMMATED.


2.2                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIPTION PROCEEDS AND ANY OTHER
DOCUMENTS DELIVERED IN CONNECTION HEREWITH WILL BE HELD ON BEHALF OF THE
COMPANY.  IN THE EVENT THAT THIS SUBSCRIPTION AGREEMENT IS NOT ACCEPTED BY THE
COMPANY FOR WHATEVER REASON, WHICH THE COMPANY EXPRESSLY RESERVES THE RIGHT TO
DO, AT ANY TIME BEFORE JANUARY 31, 2010, THIS SUBSCRIPTION AGREEMENT, THE
SUBSCRIPTION PROCEEDS (WITHOUT INTEREST THEREON) AND ANY OTHER DOCUMENTS
DELIVERED IN CONNECTION HEREWITH WILL BE RETURNED TO THE SUBSCRIBER AT THE
ADDRESS OF THE SUBSCRIBER AS SET FORTH IN THIS SUBSCRIPTION AGREEMENT.


3.                                           DOCUMENTS REQUIRED FROM SUBSCRIBER
AND INDEPENDENT LEGAL ADVICE


3.1                                        THE SUBSCRIBER MUST COMPLETE, SIGN
AND RETURN TO THE COMPANY THE FOLLOWING DOCUMENTS:


(A)                 TWO (2) EXECUTED COPIES OF THIS SUBSCRIPTION AGREEMENT; AND


(B)                 IF THE SUBSCRIBER IS INVESTING LESS THAN CDN$150,000, AN
INVESTOR QUESTIONNAIRE (THE “QUESTIONNAIRE”) ATTACHED AS EXHIBIT B HERETO.


3.2                                        THE SUBSCRIBER SHALL COMPLETE, SIGN
AND RETURN TO THE COMPANY AS SOON AS POSSIBLE, ON REQUEST BY THE COMPANY, ANY
ADDITIONAL DOCUMENTS, QUESTIONNAIRES, NOTICES AND UNDERTAKINGS AS MAY BE
REQUIRED BY ANY REGULATORY AUTHORITIES AND APPLICABLE LAW.


3.3                                        BOTH PARTIES TO THIS SUBSCRIPTION
AGREEMENT ACKNOWLEDGE AND AGREE THAT CLARK WILSON LLP HAS ACTED AS COUNSEL ONLY
TO THE COMPANY AND IS NOT PROTECTING THE RIGHTS AND INTERESTS OF THE
SUBSCRIBER.  THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT THE COMPANY AND CLARK
WILSON LLP HAVE GIVEN HIM THE OPPORTUNITY TO SEEK, AND HAVE RECOMMENDED THAT THE
SUBSCRIBER OBTAIN, INDEPENDENT LEGAL ADVICE WITH RESPECT TO THE SUBJECT MATTER
OF THIS SUBSCRIPTION AGREEMENT AND, FURTHER, THE SUBSCRIBER HEREBY REPRESENTS
AND WARRANTS TO THE COMPANY AND CLARK WILSON LLP THAT THE SUBSCRIBER HAS SOUGHT
INDEPENDENT LEGAL ADVICE OR WAIVES SUCH ADVICE.


4.                                           CONDITIONS AND CLOSING


4.1                                        CLOSING OF THE OFFERING OF THE UNITS
(THE “CLOSING”) SHALL OCCUR ON OR BEFORE JANUARY 31, 2010, OR ON SUCH OTHER DATE
AS MAY BE DETERMINED BY THE COMPANY (THE “CLOSING DATE”) IN ITS SOLE
DISCRETION.  THE COMPANY MAY, AT ITS DISCRETION, ELECT TO CLOSE THE OFFERING IN
ONE OR MORE CLOSINGS, IN WHICH EVENT THE COMPANY MAY AGREE WITH ONE OR MORE
SUBSCRIBERS (INCLUDING THE SUBSCRIBER HEREUNDER) TO COMPLETE DELIVERY OF THE
SHARES AND THE WARRANTS TO SUCH SUBSCRIBER(S) AGAINST PAYMENT THEREFOR AT ANY
TIME ON OR PRIOR TO THE CLOSING DATE.


4.2                                        THE SUBSCRIBER ACKNOWLEDGES THAT THE
CERTIFICATES REPRESENTING THE SHARES AND THE WARRANTS WILL BE AVAILABLE FOR
DELIVERY UPON CLOSING PROVIDED THAT THE SUBSCRIBER HAS SATISFIED THE
REQUIREMENTS OF SECTION 3 HEREOF AND THE COMPANY HAS ACCEPTED THIS SUBSCRIPTION
AGREEMENT.




 

--------------------------------------------------------------------------------


- 3 -


5.                                           ACKNOWLEDGEMENTS AND AGREEMENTS OF
SUBSCRIBER


5.1                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT:


(A)                 NONE OF THE SECURITIES HAVE BEEN OR WILL BE REGISTERED UNDER
THE 1933 ACT, OR UNDER ANY STATE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF
THE UNITED STATES, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS, AS THAT TERM IS
DEFINED IN REGULATION S UNDER THE 1933 ACT (“REGULATION S”), EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE, FOREIGN AND
PROVINCIAL SECURITIES LAWS;


(B)                 THE SUBSCRIBER ACKNOWLEDGES THAT THE COMPANY HAS NOT
UNDERTAKEN, AND WILL HAVE NO OBLIGATION, TO REGISTER ANY OF THE SECURITIES UNDER
THE 1933 ACT OR ANY OTHER SECURITIES LEGISLATION;


(C)                 BY COMPLETING THE QUESTIONNAIRE, IF APPLICABLE, THE
SUBSCRIBER IS REPRESENTING AND WARRANTING THAT THE SUBSCRIBER SATISFIES ONE OF
THE CATEGORIES OF REGISTRATION AND PROSPECTUS EXEMPTIONS PROVIDED IN NATIONAL
INSTRUMENT 45-106 (“NI 45-106”) ADOPTED BY THE BRITISH COLUMBIA SECURITIES
COMMISSION (THE “BCSC”) AND OTHER PROVINCIAL SECURITIES COMMISSIONS;


(D)                 THE DECISION TO EXECUTE THIS SUBSCRIPTION AGREEMENT AND
ACQUIRE THE SECURITIES AGREED TO BE PURCHASED HEREUNDER HAS NOT BEEN BASED UPON
ANY ORAL OR WRITTEN REPRESENTATION AS TO FACT OR OTHERWISE MADE BY OR ON BEHALF
OF THE COMPANY AND SUCH DECISION IS BASED ENTIRELY UPON A REVIEW OF ANY PUBLIC
INFORMATION WHICH HAS BEEN FILED BY THE COMPANY WITH THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”) IN COMPLIANCE, OR INTENDED COMPLIANCE, WITH APPLICABLE
SECURITIES LEGISLATION;


(E)                 THE SUBSCRIBER AND THE SUBSCRIBER’S ADVISOR(S) HAVE HAD A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY
IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES HEREUNDER, AND TO OBTAIN
ADDITIONAL INFORMATION, TO THE EXTENT POSSESSED OR OBTAINABLE WITHOUT
UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
INFORMATION ABOUT THE COMPANY;


(F)                  THE BOOKS AND RECORDS OF THE COMPANY WERE AVAILABLE UPON
REASONABLE NOTICE FOR INSPECTION, SUBJECT TO CERTAIN CONFIDENTIALITY
RESTRICTIONS, BY THE SUBSCRIBER DURING REASONABLE BUSINESS HOURS AT ITS
PRINCIPAL PLACE OF BUSINESS, AND ALL DOCUMENTS, RECORDS AND BOOKS IN CONNECTION
WITH THE DISTRIBUTION OF THE SECURITIES HEREUNDER HAVE BEEN MADE AVAILABLE FOR
INSPECTION BY THE SUBSCRIBER, THE SUBSCRIBER’S LAWYER AND/OR ADVISOR(S);


(G)                 ALL OF THE INFORMATION WHICH THE SUBSCRIBER HAS PROVIDED TO
THE COMPANY IS CORRECT AND COMPLETE AS OF THE DATE THE SUBSCRIPTION AGREEMENT IS
SIGNED, AND IF THERE SHOULD BE ANY CHANGE IN SUCH INFORMATION PRIOR TO THIS
SUBSCRIPTION AGREEMENT BEING EXECUTED BY THE COMPANY, THE SUBSCRIBER WILL
IMMEDIATELY PROVIDE THE COMPANY WITH SUCH INFORMATION;


(H)                THE COMPANY IS ENTITLED TO RELY ON THE REPRESENTATIONS AND
WARRANTIES OF THE SUBSCRIBER CONTAINED IN THIS SUBSCRIPTION AGREEMENT AND THE
QUESTIONNAIRE AND THE SUBSCRIBER WILL HOLD HARMLESS THE COMPANY FROM ANY LOSS OR
DAMAGE IT OR THEY MAY SUFFER AS A RESULT OF THE SUBSCRIBER’S FAILURE TO
CORRECTLY COMPLETE THIS SUBSCRIPTION AGREEMENT OR THE QUESTIONNAIRE;


(I)                   THE SUBSCRIBER WILL INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND, WHERE APPLICABLE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS AND SHAREHOLDERS, FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM,
DAMAGE AND EXPENSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL FEES,
COSTS AND EXPENSES WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING OR
DEFENDING AGAINST ANY CLAIM, LAWSUIT, ADMINISTRATIVE PROCEEDING OR INVESTIGATION
WHETHER COMMENCED OR THREATENED) ARISING OUT OF OR BASED UPON ANY REPRESENTATION
OR WARRANTY OF THE SUBSCRIBER CONTAINED IN THIS SUBSCRIPTION AGREEMENT, THE
QUESTIONNAIRE OR IN ANY DOCUMENT FURNISHED BY THE SUBSCRIBER TO THE COMPANY IN
CONNECTION HEREWITH BEING UNTRUE IN ANY MATERIAL RESPECT OR ANY BREACH OR
FAILURE BY THE SUBSCRIBER TO COMPLY WITH ANY COVENANT OR AGREEMENT MADE BY THE
SUBSCRIBER TO THE COMPANY IN CONNECTION THEREWITH;

 


--------------------------------------------------------------------------------


- 4 -


(J)                  THE COMPANY WILL REFUSE TO REGISTER ANY TRANSFER OF THE
SECURITIES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS;


(K)                 THE SUBSCRIBER HAS BEEN ADVISED TO CONSULT THE SUBSCRIBER’S
OWN LEGAL, TAX AND OTHER ADVISORS WITH RESPECT TO THE MERITS AND RISKS OF AN
INVESTMENT IN THE SECURITIES AND WITH RESPECT TO APPLICABLE RESALE RESTRICTIONS,
AND IT IS SOLELY RESPONSIBLE (AND THE COMPANY IS NOT IN ANY WAY RESPONSIBLE) FOR
COMPLIANCE WITH:

(I)                   ANY APPLICABLE LAWS OF THE JURISDICTION IN WHICH THE
SUBSCRIBER IS RESIDENT IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES
HEREUNDER, AND

(II)                 APPLICABLE RESALE RESTRICTIONS;


(L)                   IN ADDITION TO RESALE RESTRICTIONS IMPOSED UNDER U.S.
SECURITIES LAWS, THERE ARE ADDITIONAL RESTRICTIONS ON THE SUBSCRIBER’S ABILITY
TO RESELL IN CANADA ANY OF THE SECURITIES UNDER THE SECURITIES ACT (BRITISH
COLUMBIA) AND BRITISH COLUMBIA INSTRUMENT 51-509 ADOPTED BY THE BCSC;


(M)               THE SUBSCRIBER CONSENTS TO THE PLACEMENT OF A LEGEND ON ANY
CERTIFICATE OR OTHER DOCUMENT EVIDENCING ANY OF THE SECURITIES TO THE EFFECT
THAT SUCH SECURITIES HAVE NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY STATE
SECURITIES OR “BLUE SKY” LAWS AND SETTING FORTH OR REFERRING TO THE RESTRICTIONS
ON TRANSFERABILITY AND SALE THEREOF CONTAINED IN THIS SUBSCRIPTION AGREEMENT
SUCH LEGEND TO BE SUBSTANTIALLY AS FOLLOWS:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.



 

--------------------------------------------------------------------------------


- 5 -




(N)                 THE COMPANY HAS ADVISED THE SUBSCRIBER THAT THE COMPANY IS
RELYING ON AN EXEMPTION FROM THE REQUIREMENTS TO PROVIDE THE SUBSCRIBER WITH A
PROSPECTUS TO ISSUE THE UNITS AND, AS A CONSEQUENCE OF ACQUIRING THE UNITS
PURSUANT TO SUCH EXEMPTION CERTAIN PROTECTIONS, RIGHTS AND REMEDIES PROVIDED BY
THE APPLICABLE SECURITIES LEGISLATION OF BRITISH COLUMBIA INCLUDING STATUTORY
RIGHTS OF RESCISSION OR DAMAGES, WILL NOT BE AVAILABLE TO THE SUBSCRIBER;


(O)                 NEITHER THE SEC NOR ANY OTHER SECURITIES COMMISSION OR
SIMILAR REGULATORY AUTHORITY HAS REVIEWED OR PASSED ON THE MERITS OF ANY OF THE
SECURITIES AND NO DOCUMENTS IN CONNECTION WITH THE SALE OF THE SECURITIES
HEREUNDER HAVE BEEN REVIEWED BY THE SEC OR ANY STATE SECURITIES ADMINISTRATORS;


(P)                 THERE IS NO GOVERNMENT OR OTHER INSURANCE COVERING ANY OF
THE SECURITIES;


(Q)                 THE COMPANY WILL REFUSE TO REGISTER THE TRANSFER ANY OF THE
SECURITIES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS;


(R)                  THE STATUTORY AND REGULATORY BASIS FOR THE EXEMPTION
CLAIMED FOR THE OFFER AND SALE OF THE SECURITIES, ALTHOUGH IN TECHNICAL
COMPLIANCE WITH REGULATION S, WOULD NOT BE AVAILABLE IF THE OFFERING IS PART OF
A PLAN OR SCHEME TO EVADE THE REGISTRATION PROVISIONS OF THE 1933 ACT; AND


(S)                  THIS SUBSCRIPTION AGREEMENT IS NOT ENFORCEABLE BY THE
SUBSCRIBER UNLESS IT HAS BEEN ACCEPTED BY THE COMPANY, AND THE SUBSCRIBER
ACKNOWLEDGES AND AGREES THAT THE COMPANY RESERVES THE RIGHT TO REJECT ANY
SUBSCRIPTION FOR ANY REASON WHATSOEVER.


6.                                           REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SUBSCRIBER


6.1                                        THE SUBSCRIBER HEREBY REPRESENTS AND
WARRANTS TO AND COVENANTS WITH THE COMPANY (WHICH REPRESENTATIONS, WARRANTIES
AND COVENANTS SHALL SURVIVE THE CLOSING) THAT:


(A)                 THE SUBSCRIBER IS NOT A U.S. PERSON AND THE SUBSCRIBER IS
NOT ACQUIRING THE SECURITIES FOR THE ACCOUNT OR BENEFIT OF, DIRECTLY OR
INDIRECTLY, ANY U.S. PERSON;


(B)                 THE SUBSCRIBER IS RESIDENT IN THE JURISDICTION SET OUT UNDER
THE HEADING “NAME AND ADDRESS OF SUBSCRIBER” ON THE SIGNATURE PAGE OF THIS
SUBSCRIPTION AGREEMENT;


(C)                 THE SUBSCRIBER:

(I)                   IS KNOWLEDGEABLE OF, OR HAS BEEN INDEPENDENTLY ADVISED AS
TO, THE APPLICABLE SECURITIES LAWS OF THE SECURITIES REGULATORS HAVING
APPLICATION IN THE JURISDICTION IN WHICH THE SUBSCRIBER IS RESIDENT (THE
“INTERNATIONAL JURISDICTION”) WHICH WOULD APPLY TO THE ACQUISITION OF THE
SECURITIES;

(II)                 THE SUBSCRIBER IS PURCHASING THE SECURITIES PURSUANT TO
EXEMPTIONS FROM PROSPECTUS OR EQUIVALENT REQUIREMENTS UNDER APPLICABLE
SECURITIES LAWS OR, IF SUCH IS NOT APPLICABLE, THE SUBSCRIBER IS PERMITTED TO
PURCHASE THE SECURITIES UNDER THE APPLICABLE SECURITIES LAWS OF THE SECURITIES
REGULATORS IN THE INTERNATIONAL JURISDICTION WITHOUT THE NEED TO RELY ON ANY
EXEMPTIONS;

(III)                THE APPLICABLE SECURITIES LAWS OF THE AUTHORITIES IN THE
INTERNATIONAL JURISDICTION DO NOT REQUIRE THE COMPANY TO MAKE ANY FILINGS OR
SEEK ANY APPROVALS OF ANY KIND WHATSOEVER FROM ANY SECURITIES REGULATOR OF ANY
KIND WHATSOEVER IN THE INTERNATIONAL JURISDICTION IN CONNECTION WITH THE ISSUE
AND SALE OR RESALE OF ANY OF THE SECURITIES;

 


--------------------------------------------------------------------------------


- 6 -

(IV)               THE PURCHASE OF THE SECURITIES BY THE SUBSCRIBER DOES NOT
TRIGGER:

A.                  ANY OBLIGATION TO PREPARE AND FILE A PROSPECTUS OR SIMILAR
DOCUMENT, OR ANY OTHER REPORT WITH RESPECT TO SUCH PURCHASE IN THE INTERNATIONAL
JURISDICTION; OR

B.                  ANY CONTINUOUS DISCLOSURE REPORTING OBLIGATION OF THE
COMPANY IN THE INTERNATIONAL JURISDICTION; AND

(V)                 THE SUBSCRIBER WILL, IF REQUESTED BY THE COMPANY, DELIVER TO
THE COMPANY A CERTIFICATE OR OPINION OF LOCAL COUNSEL FROM THE INTERNATIONAL
JURISDICTION WHICH WILL CONFIRM THE MATTERS REFERRED TO IN SUBPARAGRAPHS (II),
(III) AND (IV) ABOVE TO THE SATISFACTION OF THE COMPANY, ACTING REASONABLY;


(D)                 IT HAS THE LEGAL CAPACITY AND COMPETENCE TO ENTER INTO AND
EXECUTE THIS SUBSCRIPTION AGREEMENT AND TO TAKE ALL ACTIONS REQUIRED PURSUANT
HERETO AND, IF THE SUBSCRIBER IS A CORPORATE ENTITY, IT IS DULY INCORPORATED AND
VALIDLY SUBSISTING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND ALL
NECESSARY APPROVALS BY ITS DIRECTORS, SHAREHOLDERS AND OTHERS HAVE BEEN OBTAINED
TO AUTHORIZE EXECUTION AND PERFORMANCE OF THIS SUBSCRIPTION AGREEMENT ON BEHALF
OF THE SUBSCRIBER;


(E)                 THE ENTERING INTO OF THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT RESULT IN THE VIOLATION OF ANY OF THE
TERMS AND PROVISIONS OF ANY LAW APPLICABLE TO, OR THE CONSTATING DOCUMENTS OF,
THE SUBSCRIBER OR OF ANY AGREEMENT, WRITTEN OR ORAL, TO WHICH THE SUBSCRIBER MAY
BE A PARTY OR BY WHICH THE SUBSCRIBER IS OR MAY BE BOUND;


(F)                  THE SUBSCRIBER HAS DULY EXECUTED AND DELIVERED THIS
SUBSCRIPTION AGREEMENT AND IT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE
SUBSCRIBER ENFORCEABLE AGAINST THE SUBSCRIBER;


(G)                 THE SUBSCRIBER HAS RECEIVED AND CAREFULLY READ THIS
SUBSCRIPTION AGREEMENT;


(H)                 THE SUBSCRIBER IS AWARE THAT AN INVESTMENT IN THE COMPANY IS
SPECULATIVE AND INVOLVES CERTAIN RISKS, INCLUDING THE POSSIBLE LOSS OF THE
ENTIRE INVESTMENT;


(I)                   THE SUBSCRIBER HAS MADE AN INDEPENDENT EXAMINATION AND
INVESTIGATION OF AN INVESTMENT IN THE SECURITIES AND THE COMPANY AND HAS
DEPENDED ON THE ADVICE OF ITS LEGAL AND FINANCIAL ADVISORS AND AGREES THAT THE
COMPANY WILL NOT BE RESPONSIBLE IN ANY WAY WHATSOEVER FOR THE SUBSCRIBER’S
DECISION TO INVEST IN THE SECURITIES AND THE COMPANY;


(J)                  THE SUBSCRIBER (I) HAS ADEQUATE NET WORTH AND MEANS OF
PROVIDING FOR ITS CURRENT FINANCIAL NEEDS AND POSSIBLE PERSONAL CONTINGENCIES,
(II) HAS NO NEED FOR LIQUIDITY IN THIS INVESTMENT, AND (III) IS ABLE TO BEAR THE
ECONOMIC RISKS OF AN INVESTMENT IN THE SECURITIES FOR AN INDEFINITE PERIOD OF
TIME;


(K)                 THE SUBSCRIBER (I) IS ABLE TO FEND FOR HIM/HER/ITSELF IN THE
SUBSCRIPTION; (II) HAS SUCH KNOWLEDGE AND EXPERIENCE IN BUSINESS MATTERS AS TO
BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS PROSPECTIVE INVESTMENT IN
THE SECURITIES; AND (III) HAS THE ABILITY TO BEAR THE ECONOMIC RISKS OF ITS
PROSPECTIVE INVESTMENT AND CAN AFFORD THE COMPLETE LOSS OF SUCH INVESTMENT;


(L)                   THE SUBSCRIBER UNDERSTANDS AND AGREES THAT THE COMPANY AND
OTHERS WILL RELY UPON THE TRUTH AND ACCURACY OF THE ACKNOWLEDGEMENTS,
REPRESENTATIONS AND AGREEMENTS CONTAINED IN THIS SUBSCRIPTION AGREEMENT AND THE
QUESTIONNAIRE AND AGREES THAT IF ANY OF SUCH ACKNOWLEDGEMENTS, REPRESENTATIONS
AND AGREEMENTS ARE NO LONGER ACCURATE OR HAVE BEEN BREACHED, THE SUBSCRIBER
SHALL PROMPTLY NOTIFY THE COMPANY;




 

--------------------------------------------------------------------------------


- 7 -


(M)               THE SUBSCRIBER IS PURCHASING THE SECURITIES AS PRINCIPAL FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO, OR FOR, RESALE, DISTRIBUTION OR
FRACTIONALIZATION THEREOF, IN WHOLE OR IN PART, AND, IN PARTICULAR, IT HAS NO
INTENTION TO DISTRIBUTE EITHER DIRECTLY OR INDIRECTLY ANY OF THE SECURITIES IN
THE UNITED STATES OR TO U.S. PERSONS;


(N)                 THE SUBSCRIBER IS OUTSIDE THE UNITED STATES WHEN RECEIVING
AND EXECUTING THIS SUBSCRIPTION AGREEMENT;


(O)                 THE SUBSCRIBER UNDERSTANDS AND AGREES THAT OFFERS AND SALES
OF ANY OF THE SECURITIES PRIOR TO THE EXPIRATION OF THE PERIOD SPECIFIED IN
REGULATION S (SUCH PERIOD HEREINAFTER REFERRED TO AS THE “DISTRIBUTION
COMPLIANCE PERIOD”) SHALL ONLY BE MADE IN COMPLIANCE WITH THE SAFE HARBOR
PROVISIONS SET FORTH IN REGULATION S, PURSUANT TO THE REGISTRATION PROVISIONS OF
THE 1933 ACT OR AN EXEMPTION THEREFROM, AND THAT ALL OFFERS AND SALES AFTER THE
DISTRIBUTION COMPLIANCE PERIOD SHALL BE MADE ONLY IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE 1933 ACT OR AN EXEMPTION THEREFROM AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE AND PROVINCIAL SECURITIES LAWS;


(P)                 THE SUBSCRIBER UNDERSTANDS AND AGREES NOT TO ENGAGE IN ANY
HEDGING TRANSACTIONS INVOLVING ANY OF THE SECURITIES UNLESS SUCH TRANSACTIONS
ARE IN COMPLIANCE WITH THE PROVISIONS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE AND PROVINCIAL SECURITIES LAWS;


(Q)                 THE SUBSCRIBER ACKNOWLEDGES THAT IT HAS NOT ACQUIRED THE
SECURITIES AS A RESULT OF, AND WILL NOT ITSELF ENGAGE IN, ANY “DIRECTED SELLING
EFFORTS” (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) IN THE UNITED STATES IN
RESPECT OF ANY OF THE SECURITIES WHICH WOULD INCLUDE ANY ACTIVITIES UNDERTAKEN
FOR THE PURPOSE OF, OR THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF,
CONDITIONING THE MARKET IN THE UNITED STATES FOR THE RESALE OF ANY OF THE
SECURITIES; PROVIDED, HOWEVER, THAT THE SUBSCRIBER MAY SELL OR OTHERWISE DISPOSE
OF ANY OF THE SECURITIES PURSUANT TO REGISTRATION OF ANY OF THE SECURITIES
PURSUANT TO THE 1933 ACT AND ANY APPLICABLE SECURITIES LAWS OR UNDER AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS AND AS OTHERWISE PROVIDED HEREIN;


(R)                  THE SUBSCRIBER IS NOT AN UNDERWRITER OF, OR DEALER IN, THE
COMMON SHARES OF THE COMPANY, NOR IS THE SUBSCRIBER PARTICIPATING, PURSUANT TO A
CONTRACTUAL AGREEMENT OR OTHERWISE, IN THE DISTRIBUTION OF THE SECURITIES;


(S)                  THE SUBSCRIBER IS NOT AWARE OF ANY ADVERTISEMENT OF ANY OF
THE SECURITIES AND IS NOT ACQUIRING THE SECURITIES AS A RESULT OF ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING INCLUDING ADVERTISEMENTS, ARTICLES,
NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR
MEDIA OR BROADCAST OVER RADIO OR TELEVISION, OR ANY SEMINAR OR MEETING WHOSE
ATTENDEES HAVE BEEN INVITED BY GENERAL SOLICITATION OR GENERAL ADVERTISING;


(T)                  NO PERSON HAS MADE TO THE SUBSCRIBER ANY WRITTEN OR ORAL
REPRESENTATIONS:

(I)                   THAT ANY PERSON WILL RESELL OR REPURCHASE ANY OF THE
SECURITIES,

(II)                 THAT ANY PERSON WILL REFUND THE PURCHASE PRICE OF ANY OF
THE SECURITIES,

(III)                AS TO THE FUTURE PRICE OR VALUE OF ANY OF THE SECURITIES,
OR

(IV)               THAT ANY OF THE SECURITIES WILL BE LISTED AND POSTED FOR
TRADING ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM OR THAT
APPLICATION HAS BEEN MADE TO LIST AND POST ANY OF THE SECURITIES OF THE COMPANY
ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM; AND


(U)                 THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT THE COMPANY
SHALL NOT CONSIDER THE SUBSCRIBER’S SUBSCRIPTION FOR ACCEPTANCE UNLESS THE
UNDERSIGNED PROVIDES TO THE COMPANY, ALONG WITH AN EXECUTED COPY OF THIS
SUBSCRIPTION AGREEMENT:



 

--------------------------------------------------------------------------------


- 8 -

(I)                   A FULLY COMPLETED AND EXECUTED QUESTIONNAIRE IN THE FORM
ATTACHED HERETO AS EXHIBIT B, AND

(II)                 SUCH OTHER SUPPORTING DOCUMENTATION THAT THE COMPANY OR ITS
LEGAL COUNSEL MAY REQUEST TO ESTABLISH THE SUBSCRIBER’S QUALIFICATION AS A
QUALIFIED INVESTOR.


6.2                                        IN THIS SUBSCRIPTION AGREEMENT, THE
TERM “U.S. PERSON” SHALL HAVE THE MEANING ASCRIBED THERETO IN REGULATION S
PROMULGATED UNDER THE 1933 ACT AND FOR THE PURPOSE OF THE SUBSCRIPTION AGREEMENT
INCLUDES ANY PERSON IN THE UNITED STATES.


7.                                           REPRESENTATIONS AND WARRANTIES WILL
BE RELIED UPON BY THE COMPANY


7.1                                        THE SUBSCRIBER ACKNOWLEDGES THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE QUESTIONNAIRE, IF
APPLICABLE, ARE MADE BY IT WITH THE INTENTION THAT SUCH REPRESENTATIONS AND
WARRANTIES MAY BE RELIED UPON BY THE COMPANY AND ITS LEGAL COUNSEL IN
DETERMINING THE SUBSCRIBER’S ELIGIBILITY TO PURCHASE THE SECURITIES UNDER
APPLICABLE SECURITIES LEGISLATION, OR (IF APPLICABLE) THE ELIGIBILITY OF OTHERS
ON WHOSE BEHALF IT IS CONTRACTING HEREUNDER TO PURCHASE THE SHARES UNDER
APPLICABLE SECURITIES LEGISLATION.  THE SUBSCRIBER FURTHER AGREES THAT BY
ACCEPTING DELIVERY OF THE CERTIFICATES REPRESENTING THE SHARES AND THE WARRANTS
ON THE CLOSING DATE, IT WILL BE REPRESENTING AND WARRANTING THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE QUESTIONNAIRE, IF
APPLICABLE, ARE TRUE AND CORRECT AS AT THE CLOSING DATE WITH THE SAME FORCE AND
EFFECT AS IF THEY HAD BEEN MADE BY THE SUBSCRIBER ON THE CLOSING DATE AND THAT
THEY WILL SURVIVE THE PURCHASE BY THE SUBSCRIBER OF THE SECURITIES AND WILL
CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY SUBSEQUENT DISPOSITION BY
THE SUBSCRIBER OF SUCH SECURITIES.


8.                                           ACKNOWLEDGEMENT AND WAIVER


8.1                                        THE SUBSCRIBER HAS ACKNOWLEDGED THAT
THE DECISION TO ACQUIRE THE SECURITIES WAS SOLELY MADE ON THE BASIS OF PUBLICLY
AVAILABLE INFORMATION.  THE SUBSCRIBER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHTS OF WITHDRAWAL, RESCISSION OR COMPENSATION FOR
DAMAGES TO WHICH THE SUBSCRIBER MIGHT BE ENTITLED IN CONNECTION WITH THE
DISTRIBUTION OF ANY OF THE SECURITIES.


9.                                           LEGENDING AND REGISTRATION OF
SUBJECT SECURITIES


9.1                                        THE SUBSCRIBER HEREBY ACKNOWLEDGES
THAT A LEGEND MAY BE PLACED ON THE CERTIFICATES REPRESENTING THE SHARES AND THE
WARRANTS TO THE EFFECT THAT THE SECURITIES REPRESENTED BY SUCH CERTIFICATES ARE
SUBJECT TO A HOLD PERIOD AND MAY NOT BE TRADED UNTIL THE EXPIRY OF SUCH HOLD
PERIOD EXCEPT AS PERMITTED BY APPLICABLE SECURITIES LEGISLATION.


9.2                                        THE SUBSCRIBER HEREBY ACKNOWLEDGES
AND AGREES TO THE COMPANY MAKING A NOTATION ON ITS RECORDS OR GIVING
INSTRUCTIONS TO THE REGISTRAR AND TRANSFER AGENT OF THE COMPANY IN ORDER TO
IMPLEMENT THE RESTRICTIONS ON TRANSFER SET FORTH AND DESCRIBED IN THIS
SUBSCRIPTION AGREEMENT.


9.3                                        THE SUBSCRIBER ACKNOWLEDGES THAT ANY
RESALE OF ANY OF THE SECURITIES WILL BE SUBJECT TO RESALE RESTRICTIONS CONTAINED
IN THE SECURITIES LEGISLATION APPLICABLE TO THE SUBSCRIBER OR PROPOSED
TRANSFEREE.  THE SUBSCRIBER ACKNOWLEDGES THAT NONE OF THE SECURITIES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES.  THE SECURITIES MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES UNLESS
REGISTERED IN ACCORDANCE WITH FEDERAL SECURITIES LAWS AND ALL APPLICABLE STATE
SECURITIES LAWS OR EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS ARE AVAILABLE.


9.4                                        THE SUBSCRIBER ACKNOWLEDGES THAT THE
SECURITIES ARE SUBJECT TO RESALE RESTRICTIONS IN CANADA AND MAY NOT BE TRADED IN
CANADA EXCEPT AS PERMITTED BY THE APPLICABLE PROVINCIAL SECURITIES LAWS AND THE
RULES MADE THEREUNDER.




 

--------------------------------------------------------------------------------


- 9 -


10.                                        COLLECTION OF PERSONAL INFORMATION


10.1                                    THE SUBSCRIBER ACKNOWLEDGES AND CONSENTS
TO THE FACT THAT THE COMPANY IS COLLECTING THE SUBSCRIBER’S PERSONAL INFORMATION
FOR THE PURPOSE OF FULFILLING THIS SUBSCRIPTION AGREEMENT AND COMPLETING THE
OFFERING.  THE SUBSCRIBER’S PERSONAL INFORMATION (AND, IF APPLICABLE, THE
PERSONAL INFORMATION OF THOSE ON WHOSE BEHALF THE SUBSCRIBER IS CONTRACTING
HEREUNDER) MAY BE DISCLOSED BY THE COMPANY TO (A) STOCK EXCHANGES OR SECURITIES
REGULATORY AUTHORITIES, (B) THE COMPANY’S REGISTRAR AND TRANSFER AGENT, (C)
CANADIAN TAX AUTHORITIES, (D) AUTHORITIES PURSUANT TO THE PROCEEDS OF CRIME
(MONEY LAUNDERING) AND TERRORIST FINANCING ACT (CANADA) AND (E) ANY OF THE OTHER
PARTIES INVOLVED IN THE OFFERING, INCLUDING LEGAL COUNSEL, AND MAY BE INCLUDED
IN RECORD BOOKS IN CONNECTION WITH THE OFFERING.  BY EXECUTING THIS SUBSCRIPTION
AGREEMENT, THE SUBSCRIBER IS DEEMED TO BE CONSENTING TO THE FOREGOING
COLLECTION, USE AND DISCLOSURE OF THE SUBSCRIBER’S PERSONAL INFORMATION (AND, IF
APPLICABLE, THE PERSONAL INFORMATION OF THOSE ON WHOSE BEHALF THE SUBSCRIBER IS
CONTRACTING HEREUNDER) AND TO THE RETENTION OF SUCH PERSONAL INFORMATION FOR AS
LONG AS PERMITTED OR REQUIRED BY LAW OR BUSINESS PRACTICE.  NOTWITHSTANDING THAT
THE SUBSCRIBER MAY BE PURCHASING SECURITIES AS AGENT ON BEHALF OF AN UNDISCLOSED
PRINCIPAL, THE SUBSCRIBER AGREES TO PROVIDE, ON REQUEST, PARTICULARS AS TO THE
IDENTITY OF SUCH UNDISCLOSED PRINCIPAL AS MAY BE REQUIRED BY THE COMPANY IN
ORDER TO COMPLY WITH THE FOREGOING.


10.2                                     FURTHERMORE, THE SUBSCRIBER IS HEREBY
NOTIFIED THAT:


(A)                 THE CORPORATION MAY DELIVER TO A PROVINCIAL SECURITIES
COMMISSION AND/OR THE SEC CERTAIN PERSONAL INFORMATION PERTAINING TO THE
SUBSCRIBER, INCLUDING SUCH SUBSCRIBER’S FULL NAME, RESIDENTIAL ADDRESS AND
TELEPHONE NUMBER, THE NUMBER OF SHARES OR OTHER SECURITIES OF THE CORPORATION
OWNED BY THE SUBSCRIBER, THE NUMBER OF UNITS PURCHASED BY THE SUBSCRIBER AND THE
TOTAL PURCHASE PRICE PAID FOR SUCH UNITS, THE PROSPECTUS EXEMPTION RELIED ON BY
THE CORPORATION AND THE DATE OF DISTRIBUTION OF THE UNITS,


(B)                 SUCH INFORMATION IS BEING COLLECTED INDIRECTLY BY THE
PROVINCIAL SECURITIES COMMISSION UNDER THE AUTHORITY GRANTED TO IT IN SECURITIES
LEGISLATION, AND


(C)                 SUCH INFORMATION IS BEING COLLECTED FOR THE PURPOSES OF THE
ADMINISTRATION AND ENFORCEMENT OF THE SECURITIES LEGISLATION OF CANADA.


11.                                        COSTS


11.1                                     THE SUBSCRIBER ACKNOWLEDGES AND AGREES
THAT ALL COSTS AND EXPENSES INCURRED BY THE SUBSCRIBER (INCLUDING ANY FEES AND
DISBURSEMENTS OF ANY SPECIAL COUNSEL RETAINED BY THE SUBSCRIBER) RELATING TO THE
PURCHASE OF THE SECURITIES SHALL BE BORNE BY THE SUBSCRIBER.


12.                                        GOVERNING LAW


12.1                                     THIS SUBSCRIPTION AGREEMENT IS GOVERNED
BY THE LAWS OF THE PROVINCE OF BRITISH COLUMBIA.


13.                                        SURVIVAL


13.1                                    THIS SUBSCRIPTION AGREEMENT, INCLUDING
WITHOUT LIMITATION THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
HEREIN, SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT AND BE BINDING UPON
THE PARTIES HERETO NOTWITHSTANDING THE COMPLETION OF THE PURCHASE OF THE
SECURITIES BY THE SUBSCRIBER PURSUANT HERETO.


14.                                        ASSIGNMENT


14.1                                     THIS SUBSCRIPTION AGREEMENT IS NOT
TRANSFERABLE OR ASSIGNABLE.




 

--------------------------------------------------------------------------------


- 10 -


15.                                        SEVERABILITY


15.1                                    THE INVALIDITY OR UNENFORCEABILITY OF
ANY PARTICULAR PROVISION OF THIS SUBSCRIPTION AGREEMENT SHALL NOT AFFECT OR
LIMIT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
SUBSCRIPTION AGREEMENT.


16.                                        ENTIRE AGREEMENT


16.1                                    EXCEPT AS EXPRESSLY PROVIDED IN THIS
SUBSCRIPTION AGREEMENT AND IN THE AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS
CONTEMPLATED OR PROVIDED FOR HEREIN, THIS SUBSCRIPTION AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SALE OF THE SECURITIES
AND THERE ARE NO OTHER TERMS, CONDITIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED, IMPLIED, ORAL OR WRITTEN, BY STATUTE OR COMMON LAW, BY THE COMPANY OR
BY ANYONE ELSE.


17.                                        NOTICES


17.1                                     ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
MAILED OR TRANSMITTED BY ANY STANDARD FORM OF TELECOMMUNICATION.  NOTICES TO THE
SUBSCRIBER SHALL BE DIRECTED TO THE ADDRESS ON THE SIGNATURE PAGE OF THIS
SUBSCRIPTION AGREEMENT AND NOTICES TO THE COMPANY SHALL BE DIRECTED TO IT AT
SUITE 1404, 510 WEST HASTINGS STREET, VANCOUVER, BRITISH COLUMBIA, CANADA V6B
1L8.


18.                                        COUNTERPARTS AND ELECTRONIC MEANS


18.1                                     THIS SUBSCRIPTION AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED AND
DELIVERED, SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COPY OF THIS AGREEMENT BY
ELECTRONIC FACSIMILE TRANSMISSION OR OTHER MEANS OF ELECTRONIC COMMUNICATION
CAPABLE OF PRODUCING A PRINTED COPY WILL BE DEEMED TO BE EXECUTION AND DELIVERY
OF THIS AGREEMENT AS OF THE DATE HEREINAFTER SET FORTH.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

                                                                                       
                _____________________________________________

(Number of Units being
purchased)                                                 (Name of Subscriber –
Please type or print)

                                                                                       
                _____________________________________________

(Total Subscription
Price)                                                                (Signature
and, if applicable, Office)

_____________________________________________

(Address of Subscriber)

_____________________________________________

(City, State or Province, Postal Code of Subscriber)

_____________________________________________

(Country of Subscriber)

_____________________________________________

(Email Address)

_____________________________________________

(Telephone Number)

 


--------------------------------------------------------------------------------


- 11 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units are hereby
accepted by Nexaira Wireless Inc.

DATED at Vancouver, British Columbia, the _______ day of ____________________,
2010.

NEXAIRA WIRELESS INC.


Per:         ______________________________________
                Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF WARRANT

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

Warrant No. ___________

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT _____________ (______________ TIME) ON ____________________, 20____.

SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

NEXAIRA WIRELESS INC.

                                THIS IS TO CERTIFY THAT _____________________,
(the “Holder”) of ________________, has the right to purchase, upon and subject
to the terms and conditions hereinafter referred to, up to _______________ fully
paid and non‑assessable common shares (the “Shares”) in the capital of Nexaira
Wireless Inc. (the “Company”) on or before _______ p.m. (________ time) on
____________________, 20____ (the “Expiry Date”) at a price per Share of US$1.00
(the “Exercise Price”) on the terms and conditions attached hereto as Appendix A
(the “Terms and Conditions”).

1.             ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE
ONE SHARE.  THIS CERTIFICATE REPRESENTS __________________ WARRANTS.

2.             These Warrants are issued subject to the Terms and Conditions,
and the Warrant Holder may exercise the right to purchase Shares only in
accordance with those Terms and Conditions.

3.             Nothing contained herein or in the Terms and Conditions will
confer any right upon the Holder hereof or any other person to subscribe for or
purchase any Shares at any time subsequent to the Expiry Date, and from and
after such time, this Warrant and all rights hereunder will be void and of no
value.

                                IN WITNESS WHEREOF the Company has executed this
Warrant Certificate this ________ day of ______________, 20           .

NEXAIRA WIRELESS INC.


Per:        
                                                                               
                Authorized Signatory

 


--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS dated _________________, 20    , attached to the Warrants
issued by Nexaira Wireless Inc.

1.                                           INTERPRETATION

1.1                                        Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

(a)                 “Company” means Nexaira Wireless Inc. until a successor
corporation will have become such as a result of consolidation, amalgamation or
merger with or into any other corporation or corporations, or as a result of the
conveyance or transfer of all or substantially all of the properties and estates
of the Company as an entirety to any other corporation and thereafter “Company”
will mean such successor corporation;

(b)                 “Company’s Auditors” means an independent firm of
accountants duly appointed as auditors of the Company;

(c)                 “Director” means a director of the Company for the time
being, and reference, without more, to action by the directors means action by
the directors of the Company as a Board, or whenever duly empowered, action by
an executive committee of the Board;

(d)                 “herein”, “hereby” and similar expressions refer to these
Terms and Conditions as the same may be amended or modified from time to time;
and the expression “Article” and “Section,” followed by a number refer to the
specified Article or Section of these Terms and Conditions;

(e)                 “person” means an individual, corporation, partnership,
trustee or any unincorporated organization and words importing persons have a
similar meaning;

(f)                  “shares” means the common shares in the capital of the
Company as constituted at the date hereof and any shares resulting from any
subdivision or consolidation of the shares;

(g)                 “Warrant Holders” or “Holders” means the holders of the
Warrants; and

(h)                 “Warrants” means the warrants of the Company issued and
presently authorized and for the time being outstanding.

1.2                                        Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3                                        Interpretation not affected by
Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4                                        Applicable Law

The Warrant and the terms hereof are governed by the laws of the Province of
British Columbia.  The Holder, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

 


--------------------------------------------------------------------------------


- 2 -

2.                                           ISSUE OF WARRANTS

2.1                                        Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2                                        Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3                                        Issue in substitution for Lost
Warrants

(a)                 In case a Warrant becomes mutilated, lost, destroyed or
stolen, the Company, at its sole discretion, may issue and deliver a new Warrant
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for and in place of and upon cancellation of such mutilated Warrant, or
in lieu of, and in substitution for such lost, destroyed or stolen Warrant and
the substituted Warrant will be entitled to the benefit hereof and rank equally
in accordance with its terms with all other Warrants issued or to be issued by
the Company.

(b)                 The applicant for the issue of a new Warrant pursuant hereto
will bear the cost of the issue thereof and in case of loss, destruction or
theft furnish to the Company such evidence of ownership and of loss,
destruction, or theft of the Warrant so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion and such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its sole discretion, and will pay the reasonable charges of the Company in
connection therewith.

2.4                                        Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3.                                           NOTICE

3.1                                        Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

3.2                                        Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:



 

--------------------------------------------------------------------------------


- 3 -



Nexaira Wireless Inc.
1404 – 510 West Hastings Street
Vancouver, British Columbia
Canada  V6B 1L8

Attention: President
Fax No. (604) 682-1044

with a copy, which shall not constitute notice, to:

Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia
Canada  V6C 3H1

Attention: Virgil Z. Hlus
Fax:  (604) 687-6314

4.                                           EXERCISE OF WARRANTS

4.1                                        Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.

4.2                                        Effect of Exercise of Warrants

(a)                 Upon surrender and payment as aforesaid the shares so
subscribed for will be deemed to have been issued and such person or persons
will be deemed to have become the Holder or Holders of record of such shares on
the date of such surrender and payment, and such shares will be issued at the
subscription price in effect on the date of such surrender and payment.

(b)                 Within ten business days after surrender and payment as
aforesaid, the Company will forthwith cause to be delivered to the person or
persons in whose name or names the shares so subscribed for are to be issued as
specified in such subscription or mailed to him or them at his or their
respective addresses specified in such subscription, a certificate or
certificates for the appropriate number of shares not exceeding those which the
Warrant Holder is entitled to purchase pursuant to the Warrant surrendered.

4.3                                        Subscription for Less Than
Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

 


--------------------------------------------------------------------------------


- 4 -

4.4                                        Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5                                        Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6                                        Time of Essence

Time will be of the essence hereof.

4.7                                        Subscription Price

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$1.00.  One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8                                        Adjustment of Exercise Price

(a)                The Exercise Price and the number of shares deliverable upon
the exercise of the Warrants will be subject to adjustment in the event and in
the manner following:

(i)                   if and whenever the shares at any time outstanding are
subdivided into a greater or consolidated into a lesser number of shares the
Exercise Price will be decreased or increased proportionately as the case may
be; upon any such subdivision or consolidation the number of shares deliverable
upon the exercise of the Warrants will be increased or decreased proportionately
as the case may be;

(ii)                 in case of any capital reorganization or of any
reclassification of the capital of the Company or in the case of the
consolidation, merger or amalgamation of the Company with or into any other
Company (hereinafter collectively referred to as a “Reorganization”), each
Warrant will after such Reorganization confer the right to purchase the number
of shares or other securities of the Company (or of the Company’s resulting from
such Reorganization) which the Warrant Holder would have been entitled to upon
Reorganization if the Warrant Holder had been a shareholder at the time of such
Reorganization.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Section 4.8 relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Section 4.8 will be made applicable as nearly as reasonably possible to any
shares or other securities deliverable after the Reorganization on the exercise
of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

(b)                The adjustments provided for in this Section 4.8 are
cumulative and will become effective immediately after the record date or, if no
record date is fixed, the effective date of the event which results in such
adjustments.

 

--------------------------------------------------------------------------------


- 5 -

4.9                                        Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America or
chartered accountants in Canada that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.

5.                                           WAIVER OF CERTAIN RIGHTS

5.1                                        Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6.                                           MODIFICATION OF TERMS, ETC.

6.1                                        Modification of Terms and Conditions
for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

6.2                                        Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

 

 

 

NEXAIRA WIRELESS INC.

 

 

 

Per:

 

 

 

 

 

Authorized Signatory

 

  

--------------------------------------------------------------------------------


 

FORM OF SUBSCRIPTION

TO:         Nexaira Wireless Inc.
1404 – 510 West Hastings Street
Vancouver, British Columbia
Canada  V6B 1L8

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Nexaira Wireless Inc. (the “Company”) pursuant
to the within Warrants at US$1.00 per Share on the terms specified in the said
Warrants.  This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.

The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in Section 6 of the
Subscription Agreement between the Company and the undersigned pursuant to which
these Warrants were issued are true and accurate.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, ______.

In the presence of:

 

 

 

Signature of Warrant Holder

 

Signature of Witness

Please print below your name and address in full.

 

Name (Mr./Mrs./Miss)

 

 

Address

 

 

 

 

 

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.  In
the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.  If the Warrant
certificate and the form of subscription are being forwarded by mail, registered
mail must be employed. 

 


--------------------------------------------------------------------------------


 

EXHIBIT B

INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”).  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:


1.             IF THE SUBSCRIBER IS NOT A RESIDENT OF ONTARIO, THE SUBSCRIBER IS
(TICK ONE OR MORE OF THE FOLLOWING BOXES):

 

¨

(A)

a director, executive officer, founder or control person of the Company or an
affiliate of the Company

 

¨

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 

¨

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 

¨

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 

¨

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 

¨

(F)

an accredited investor

 

¨

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 

¨

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F


2.             IF THE SUBSCRIBER HAS CHECKED BOX B, C, D, E, G OR H IN SECTION 1
ABOVE, THE DIRECTOR, EXECUTIVE OFFICER, FOUNDER OR CONTROL PERSON OF THE COMPANY
WITH WHOM THE UNDERSIGNED HAS THE RELATIONSHIP IS:

 

 

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary).

 


--------------------------------------------------------------------------------


- 3 -

3.             if the Subscriber is resident in Ontario, the Subscriber is (tick
one or more of the following boxes):

 

¨

(A)

a founder of the Company

 

¨

(B)

an affiliate of a founder of the Company

 

¨

(C)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Company

 

¨

(D)

a control person of the Company

 

¨

(E)

an accredited investor


4.             IF THE SUBSCRIBER HAS CHECKED BOX C IN SECTION 3 ABOVE, THE
EXECUTIVE OFFICER, DIRECTOR OR FOUNDER OF THE COMPANY WITH WHOM THE UNDERSIGNED
HAS THE RELATIONSHIP IS:



 

 

 (Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.)

5.             if the Subscriber has ticked box F in Section 1 or box E in
Section 3 above, the Subscriber satisfies one or more of the categories of
“accredited investor” (as that term is defined in NI 45-106) indicated below
(please check the appropriate box):

 

¨

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 

¨

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

¨

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

¨

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 

¨

(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 

¨

(f) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or

 

¨

(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 


--------------------------------------------------------------------------------


- 4 -

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Units under relevant legislation.

                                IN WITNESS WHEREOF, the undersigned has executed
this Questionnaire as of the ________ day of ______________________, 20        
.

 

 

If an Individual:

If a Corporation, Partnership or Other Entity:

   

___________________________________

Signature

___________________________________

Print or Type Name

 

__________________________________
Print or Type Name of Entity

__________________________________
Signature of Authorized Signatory

__________________________________
Type of Entity

 

  

--------------------------------------------------------------------------------